Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

Plaintiff,
V. CASE NO. 20-cv-00855-MV-LF

PRESBYTERIAN HEALTHCARE SERVICES,
d/b/a Lincoln County Medical Center,

Defendant.

 

CONSENT DECREE

 

Il. RECITALS
1. This matter was instituted by Plaintiff, Equal Employment Opportunity
Commission (“Commission’” or “EEOC”), an agency of the United States government,
alleging that Defendant, Presbyterian Healthcare Services d/b/a Lincoln County
Medical Center (“Defendant” or “PHS d/b/a LCMC’) subjected Tabitha Knoll-Billingsley
(“Knoll-Billingsley”) to discrimination because of her race, African-American, and in
retaliation for her opposition to perceived unlawful employment practices and/or
because of her participation in proceedings under Title VII of the Civil Rights Act of
1964, (“Title VII"). EEOC alleges that PHS d/b/a LCMC subjected Ms. Knoll-Billingsley
to discrimination based on her race by placing her on administrative leave after her
internal complaints of race discrimination. EEOC further alleges PHS d/b/a LCMC
subjected Ms. Knoll-Billingsley to retaliation because of her internal complaints and

her filing of an EEOC Charge by placing her on administrative leave: threatening to
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 2 of 23

terminate her while she was on administrative leave; telling her to apply for another
position, transfer to a different position, or resign; and other retaliatory acts which
alone or in the aggregate were materially adverse actions. EEOC alleges that PHS
d/b/a LCMC’s race discrimination and retaliation forced Ms. Knoll-Billingsley to resign.
2. This Decree is not an admission by Defendant of any violation of Title VII, and
Defendant denies the allegations made by the EEOC and maintains that it did not
engage in any unlawful actions.
3 The Parties to this Decree are the Plaintiff EEOC and the Defendant PHS d/b/a
LCMC.
4. The Parties, desiring to settle this action by an appropriate Consent Decree
(“Decree”), agree to the jurisdiction of this Court over the Parties and the subject
matter of this action, and agree to the power of this Court to enter a Consent Decree
enforceable against Defendant.
5. As to the issues resolved, this Decree is final and binding upon the Parties and
their successors and assigns.
6. For the purpose of amicably resolving disputed claims, the Parties jointly
request this Court to adjudge as follows:

IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

ll. JURISDICTION

Ti The Parties stipulate to the jurisdiction of the Court over the Parties and subject
matter of this action and have waived the entry of findings of fact and conclusions of

law.
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 3 of 23

lil. TERM AND SCOPE
8. Term: The duration of this Decree will be two (2) years from the date of entry
by the Court.
9. Scope: The terms of this Decree will apply to LCMC emergency medical

services units, and other clinical facilities located in Ruidoso, New Mexico operated by
PHS and any PHS employee relations staff serving LCMC’s operations in Ruidoso,
New Mexico unless otherwise specified herein.
IV. ISSUES RESOLVED
10. This Decree resolves the claims alleged in the above-captioned lawsuit and
constitutes a complete resolution of all of the Commission's claims of unlawful
employment practices under Title VII that arise from Charges of Discrimination
Numbers 543-2019-00155 and 543-2019-00185 filed by Ms. Knoll-Billingsley.
11. Defendant and its officers, agents, employees, and successors will not interfere
with the relief herein ordered but will cooperate in the implementation of this Decree.
V. MONETARY RELIEF
12. To resolve these claims, Defendant will pay a total of $ 150,000.00 allocated as
follows: back pay in the amount of $ 5,000.00 and compensatory damages in the
amount of $ 145,000.00.
13. | Defendant will not condition the receipt of individual relief upon Ms. Knoll-
Billingsley’s agreement to: (a) maintain as confidential the terms of this Decree or the
facts of the case; or (b) waive her statutory right to file any future charge for events

unrelated to the Charges referred to in Paragraph 10 above with any federal or state
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 4 of 23

anti-discrimination agency or (c) promise not to reapply for a position at any of
Defendant's facilities.

14. | EEOC retains the discretion to determine the apportionment of the settlement
amount between back pay and compensatory damages. Payments designated “back
pay” will be reported on IRS Form W-2. Defendant will be responsible for paying its
share of payroll taxes for “back pay” and, in accordance with a newly submitted W-4,
withholding applicable payroll taxes owed by Ms. Knoll-Billingsley. Payments
designated as “compensatory damages’ will be reported on IRS Form 1099 by
Defendant and will not be subject to withholdings pursuant to a W-9 form provided by
Ms. Knoll-Billingsley. By January 31, 2021, Defendant will issue and send to Ms.
Knoll-Billingsley the respective W-2 for the back-pay amount and IRS Form 1099 for
the compensatory damages amount.

15. Provided that updated W-4 and W-9 forms are provided prior to the filing of this
Decree, the payments required under this Decree will be mailed to the address
provided by the EEOC for Ms. Knoll-Billingsley within twenty (20) calendar days after
the Court’s entry of this Decree.

16. Within ten (10) business days after payments are mailed to Ms. Knoll-
Billingsley, Defendant will submit to EEOC a copy of the checks issued.

17. All costs associated with the distribution of settlement funds to Ms. Knoll-

Billingsley will be paid by Defendant.
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 5 of 23

Vi. OTHER INDIVIDUAL RELIEF
18. Defendant will expunge from Ms. Knoll-Billingsley’s personnel files: (a) all
references to the allegations of discrimination filed against Defendant that formed the
basis of this action; (b) all references to Ms. Knoll-Billingsley’s participation in this
action; and (c) all documents that refer, make reference to, or relate to any alleged
performance or conduct deficiencies documented after Ms. Knoll-Billingsley filed her
internal complaints of discrimination and her charges of discrimination.
19. Defendant will ensure that all of Defendant’s records reflect that Ms. Knoll-
Billingsley voluntarily resigned from her employment and is eligible for rehire
(contingent on proper licensure as indicated in Job Descriptions and required for all
candidates for the position). Further, Defendant will provide Ms. Knoll-Billingsley a
positive letter of reference in the form attached as Exhibit A.
20. Within ten (10) days after entry of this Decree, Defendant will provide a letter of
apology to Ms. Knoll-Billingsley on company letterhead in the form attached as Exhibit
B.
Vil. EQUITABLE RELIEF
A. Injunctive Relief
21. Defendant and its officers, agents, and successors are enjoined from engaging
in any employment practice that discriminates based on race, including but not limited
to harassment or disparate treatment because of race.
22. Defendant and its officers, agents, and successors are enjoined from engaging

in retaliation against any person because of such person’s opposition to any practice
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 6 of 23

made unlawful under Title VII or participation in proceedings under Title Vil. Defendant

is also enjoined from retaliation against any witness who participates in any

investigation of unlawful discrimination.

B.

23.

EEO Policy Review

Within sixty (60) days of the entry of this Decree, Defendant will review its

existing EEO policies to conform with the law and revise, if necessary.

24.

The written EEO policies must include at a minimum:

24.1. A strong and clear commitment to preventing unlawful race discrimination
and retaliation;

24.2. A clear and complete definition of disparate treatment based on race, race
harassment, and retaliation;

24.3. A statement that discrimination based on race, harassment because of
race, and retaliation is prohibited and will not be tolerated;

24.4. A clear and strong encouragement of persons who believe they have been
discriminated against based on race or retaliated against to report such
concerns;

24.5. The identification of specific individuals, with contact information, including
telephone numbers, to whom employees can report their concerns about race
discrimination, race harassment, or retaliation;
24.6. A clear explanation of the steps an employee must take to report race
discrimination, race harassment, or retaliation, which must include the options of

either an oral or written complaint;
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 7 of 23

24.7. An assurance that PHS d/b/a LCMC will investigate allegations of any
activity that might be construed as unlawful discrimination and that such
investigation will be prompt, fair, and reasonable, and conducted by a neutral
investigator specifically trained in receiving, processing, and investigating
allegations of discrimination and retaliation;
24.8. An assurance that appropriate measures will be taken by PHS d/b/a
LCMC to make victims whole and to correct the unlawful conduct within its
workforce;
24.9. A description of the consequences, up to and including termination, that
will be imposed upon violators of PHS d/b/a LCMC’s anti-discrimination and
anti-retaliation policies;
24.10. A commitment to reasonable confidentiality for persons who report
unlawful race discrimination, race harassment, and/or retaliation, or who
participate in an investigation into allegations of race discrimination, race
harassment, and/or retaliation; and
24.11. An assurance of non-retaliation for persons who report unlawful
race discrimination, race harassment, and/or retaliation, and for witnesses who
provide testimony or assistance in the investigation(s) of such unlawful
discrimination, harassment, and/or retaliation.
25. Within thirty (30) days after completion of the policy review required under
paragraphs 23, 24, and 25 above, the written EEO policies will be posted on

Defendant's intranet. Any revised Non-discrimination policies will be included in
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 8 of 23

Defendant's new-hire required training. Defendant will make the written EEO policies
available in alternative formats as necessary for persons with cognitive and print
disabilities or language needs that may prevent them from reading the policies.
Alternative formats may include but not be limited to an audiotape format.

D. Training
26. Defendant will provide EEO training for all its LCMC employees according to
the terms of this Paragraph 26. Under this provision, employees will be trained at a
minimum in the following areas: (a) Defendant's policy and procedures for reporting
alleged discrimination; (b) understanding the kind of conduct that may constitute
unlawful discrimination or harassment; (c) the penalties of engaging in discriminatory
behavior; and (d) Defendant’s non-retaliation policy. All training under this Paragraph
26 will be at Defendant's selection and expense. Training required by this Paragraph
26 does not have to be presented through live sessions. However, Defendant must
insure that any video, Zoom or similar format presentations also include a qualified
Employee Relations official who can participate in training sessions either in person or
remotely to answer employee questions about the topics described above. Defendant
is responsible for providing a qualified trainer(s) for the training required by this
Paragraph 26. Defendant's reports to the Commission on the training completed
pursuant to this Paragraph 26 will include information as to the date(s) of the training,
the presenter, and the topics covered.

The total required hours of training and groups to be trained is as follows:
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 9 of 23

26.1 Non-managerial Employees: Defendant will provide non-managerial
employees at all its facilities in Ruidoso, New Mexico at least one (1) hour of
training annually on the topics listed in Paragraph 26, with a focus on race
discrimination, prohibitions on harassment because of race, and prohibitions on
retaliation. Defendant may provide training sessions of less than one hour to
accommodate Defendant's staffing needs as long as all employees attend
sufficient shorter duration sessions to accumulate the one-hour total minimum
training requirement each year of the Decree. This training requirement will be
mandatory for every employee in facilities in Ruidoso, New Mexico who is
employed within each year of the Decree.

26.2 Managerial and Supervisory Employees: Defendant will require all
individuals who work in a managerial or supervisory capacity at any of its
facilities in Ruidoso, New Mexico to receive at least four (4) hours of training in
the first year of this Decree regarding Title VII and other federal anti-
discrimination laws, race discrimination, prohibitions on harassment because of
race, prohibitions on retaliation, modeling appropriate behavior, modeling
leadership, instruction in the proper methods of receiving complaints, including
verbal complaints, communicating with complaining parties, investigating (where
applicable), and addressing discrimination and retaliation and include at least
one (1) hour of conscious and unconscious bias training. Training for managers
and supervisors in Ruidoso for year two of this Decree shall include at least a

two-hour refresher training on the topics described above. Additionally,
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 10 of 23

Defendant will require employees who are newly hired or recently promoted into
a managerial or supervisory position to complete two (2) hours of complaint-
handling, and race and retaliation training within thirty (30) days of being hired or
promoted.

26.3 Employee Relations Employees: Defendant will require all individuals who
work in an employee relations capacity and provide employee relations advice or
guidance to employees, supervisors, or managers of Defendant in Ruidoso, New
Mexico to receive at least six (6) hours of training in the first year of this Decree
and three (3) hours in year two of this Decree regarding Title VII and other
federal anti-discrimination laws. Two (2) hours of the required training in each
year of the Decree must directly address race discrimination, race harassment,
and prohibitions on retaliation. The remaining training time must include
instruction in the proper methods of receiving complaints, including verbal
complaints, properly responding to complaints, communicating with complaining
parties, investigating (where applicable), and addressing discrimination, including
the proper procedures for documenting and preserving evidence of
discrimination, as well as detailing the consequences and result of the
investigation where discrimination is found. The training shall include how to
investigate complaints of discrimination, including such matters as witness
interview techniques, other evidence-gathering techniques, maintaining
investigative notes and records, legal analysis of the evidence, and methods for

eliminating and addressing violations of anti-discrimination law. This Employee

10
E.

Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 11 of 23

Relations staff training does not have to be presented through live sessions.
However, Defendant must insure that any video, Zoom or similar format
presentations include a qualified Consultant or In-house counsel who can provide
this training and participate in training sessions either in person or remotely to
answer questions. Additionally, Defendant will require employees who are newly
hired or promoted into an employee relations position to complete three (3) hours
of training on Equal Employment Opportunity laws, race discrimination,
investigations, and training addressing prohibitions on retaliation within thirty (30)
days of being hired or promoted into a human resource position.
27. Defendant agrees that the first such training session for each employee group
identified in Paragraph 26 above will take place within ninety (90) days after the
Court's entry of this Decree. Defendant agrees that all of its personnel described in
each group will attend the training sessions.
28. The Commission, at its discretion, may designate one or more Commission
representatives to attend any of the training sessions described above, and the
Commission representatives will have the right to attend, observe, and fully participate
in all of the sessions. Defendant will provide the Commission with thirty (30) days’
notice that a training session will be conducted, or alternatively, Defendant may
provide a comprehensive schedule of trainings planned for the year or for a number of
months if such is more convenient.

Notice Posting

11
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 12 of 23

29. Within ten (10) business days after the Court’s entry of this Decree, Defendant
will post at the LCMC EMS Base, in a conspicuous place frequented by employees,
the Notice attached as Exhibit C to this Decree. The Notice will be the same type,
style, and size as set forth in Exhibit C. The Notice will remain posted for the duration
of this Decree. If the Notice becomes defaced or illegible, Defendant will replace it with
a clean copy. Defendant will certify to the Commission, in writing, within fifteen (15)
days of entry of this Decree that the Notice has been properly posted and will provide
recertification in each of the semi-annual reports required under the Reporting
provisions of this Consent Decree. The Notice attached as Exhibit C will also be
provided to all new-hires in the LCMC EMS Department for the duration of this
Decree.
F, Discipline for Violation of Policies
30. Defendant hereby confirms that in response to Ms. Knoll-Billingsley’s complaints
of discrimination, the below listed disciplinary actions were and will be issued:
30.1 Ryan Whitley received a Written Summary of Counseling on January 11,
2019 regarding racial harassment in the workplace, which will remain in his
official personnel file for the duration of his employment.
30.2 Supervisor Ms. Nunnally received a Memorandum of Performance
Concerns dated January 2, 2019 and was placed on an Action Plan, including
plans for education of Ms. Nunnally regarding Title VII prohibitions on retaliation,
LCMC’ anti-reprisal policies, LCMC policies relating to employee rights, and

supervisory techniques. This Memorandum of Performance Concerns will be

12
31.

Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 13 of 23

amended to note her failure to appropriately respond to Ms. Knoll-Billingsley’s
allegations of race harassment and her failure to prevent retaliation against Ms.
Knoll-Billingsley and will remain in her official personnel file for the duration of
this Decree. Ms. Nunnally will be required to read and sign the Amended
Memorandum of Performance Concerns and a copy of the signed Amended
Memorandum of Performance Concerns will be produced to the EEOC as part of
Defendant's reporting pursuant to Paragraph 33.8 of this Consent Decree.
30.3 Julie Allen will be permanently ineligible for rehire at PHS in any Employee
Relations capacity.

Vill. Record Keeping and Reporting Provisions

For the duration of this Consent Decree, Defendant will maintain all records

concerning implementation of this Consent Decree, including, but not limited to, all of

the following:

32.

31.1. Personnel files; and

31.2 Complaints of race discrimination and/or retaliation and records
documenting investigation of such complaints at Defendant's facilities in Ruidoso,
New Mexico, including witness statements, documents compiled, conclusions
and findings, and any corrective and remedial actions taken.

Defendant will provide semi-annual reports for each six-month period following

the entry of this Decree. The reports will be due thirty (30) days following the respective

six-month period, except the final report, which will be submitted to the Commission

eight weeks prior to the date on which the Consent Decree is to expire.

13
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 14 of 23

33. Reporting Requirements: Each report, to be delivered via email to undersigned
counsel for EEOC, will provide the following information:
33.1 Reports of Discrimination pursuant to Title VII
33.1.1 The name, address, email address, and telephone number of each
person making a verbal or written complaint of unlawful race
discrimination or retaliation to Defendant or to any federal, state, or local
government agency; and
33.1.2 A summary of each complaint, including the date of the complaint,
the name of the individual(s) who allegedly engaged in the discriminatory
conduct, the Defendant's investigation and response to the complaint, the
name of the person who investigated or responded to the complaint, and
what, if any, resolution was reached.
33.2 Complaints of Retaliation pursuant to Title VII

33.2.1 The name, address, email address, and telephone number of each
person making a verbal or written complaint of unlawful retaliation to
Defendant or to any federal, state, or local government agency; and
33.2.2 A summary of each complaint, including the date of the complaint,
the name of the individual(s) who allegedly engaged in the retaliatory
conduct, the Defendant’s investigation and response to the complaint, the
name of the person who investigated or responded to the complaint, and
what, if any resolution was reached.

33.3 Training

14
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 15 of 23

33.3.1 For each training program required under Paragraph 26, and
conducted during the reporting period, Defendant will submit a report that
includes date(s) and duration of training provided; a list of employees
attending the training; information on the presenter, including the
presenter’s resume; and the training Agenda or description of topics
covered.

33.4 Posting of Notice: Defendant will recertify to the Commission that the

Notice required to be posted under Section VII.E. of this Consent Decree has

remained posted during the reporting period, or, if removed, was promptly

replaced.

33.5 Policy Review: Defendant will report on the status of the EEO policy

review process required by paragraphs 23-25 above.

33.6 Expungement of Personnel Records: The first report will include a report

on the expungement of personnel records for Ms. Knoll-Billingsley required by

paragraph 18 above.

33.7 Letters of Reference and Apology: The first report will include a copy of

the Letters of Reference and Apology sent to Ms. Knoll-Billingsley required by

paragraphs 19 and 20 above.

33.8 Discipline: The first report will include a copy of the documents relating to

disciplinary actions taken as required by paragraph 30 above.

IX. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE

15
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 16 of 23

34. This Court will retain jurisdiction of this cause for purposes of compliance with
this Decree and entry of such further orders or modifications as may be necessary or
appropriate to effectuate equal employment opportunities for employees.

35. There is no private right of action to enforce Defendant’s obligations under the
Decree and only the Commission or its successors and assigns may enforce
compliance herewith.

36. |The Commission may petition this Court for compliance with this Decree at any
time during which this Court maintains jurisdiction over this action. Should the Court
determine that Defendant has not complied with this Decree, appropriate relief including
extension of this Decree for such period as may be necessary to remedy its non-
compliance may be ordered.

37. Absent extension, this Decree will expire by its own terms at the end of the 24th

month from the date of entry without further action by the Parties.
X. EEOC AUTHORITY
38. With respect to matters or charges outside the scope of this Decree, this Decree
will in no way limit the powers of the Commission to seek to eliminate employment
practices or acts made unlawful by any of the statutes over which the EEOC has
enforcement authority, and do not arise out of the claims asserted in this lawsuit.
Xl. COSTS AND ATTORNEY'S FEES
39. | Each party will be responsible for and will pay its own costs and attorney’s fees.
XIl. NOTICE

40. Unless otherwise indicated, any notice required under the provisions of this

16
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20

Decree will be sent by certified mail, postage prepaid, as follows:

Jeff Lee, Senior Trial Attorney
EEOC Albuquerque Area Office

505 Marquette Ave., N.W., Suite 900
Albuquerque, NM 87102
505-738-6723

jeff. lee@eeoc.gov
Attorney for Plaintiff EEOC

Attn: General Counsel
Presbyterian Healthcare Services
9521 San Mateo BLVD
Albuquerque NM, 87113

XV. SIGNATURES

Page 17 of 23

41. The parties agree to the entry of this Decree subject to final approval by the

Court.

SO ORDERED this 2nd day of September 2020.

BY THE conti |
a

 

MARTHA VAZQUEZ

UNITED STATES DISTRICT JUDGE

17
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 18 of 23

    
 

<738-6723

 
  
 
 
   
    
  
      
    
 

Attn: General Couns
Presbyterian Healthcare
9521 San Mateo BLVD

Albuquerque NM, 87113

41. The parties agree to the e of this Decr

subject to final approval by the
Court.
SO ORDERED tht day of , 2020.

BY THE COURT:

 

UNITED STATES DISTRICT JUDGES.

 
 

 

 
 
 

 

BY CONSENT:
EQUAL EMPLOYMENT OPPORTUNITY Presbyterian Healthcare Services
COMMISSION d/b/a LCMC
py. _Mary O'Neill Severn py,

Mary JoO'Neill ts Tim Johnse

Regional Attorney Senior V.P. ital Operations
Date: Date: “2 D>o/[Uro

 

17
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 19 of 23

 

 

APPROVED AS TO FORM:
) oath. Melon bed Fo

 

Lordtta Medina Lorena (Olmos) Sandoval
Supervisory Trial Attorney Assoc. General Counsel -
EEOC Albuquerque Area Office Employment
505 Marquette Ave. NW, Ste. 900 Presbyterian Healthcare Services
Albuquerque, NM 87102 505.923.6573
505.738-6732 Isandoval15@phs.org
loretta.medina@eeoc.gov

Attorney for Defendant
JALEE ae Presbyterian Healthcare Services
Jeff Lee

Trial Attorney

EEOC Albuquerque Area Office
505 Marquette Ave. NW, Ste. 900
Albuquerque, NM 87102
505.738-6723

jeff.lee@eeoc.gov
Attorneys for Plaintiff EEOC

18
Case 1:20-cv-00855-MV-LF

APPROVED AS TO FORM:

Document 9 Filed 09/02/20 Page 20 of 23

 

Loretta Medina

Supervisory Trial Attorney

EEOC Albuquerque Area Office
505 Marquette Ave. NW, Ste. 900
Albuquerque, NM 87102
505.738-6732
loretta.medina@eeoc.gov

 

Jeff Lee

Trial Attorney

EEOC Albuquerque Area Office
505 Marquette Ave. NW, Ste. 900
Albuquerque, NM 87102
505.738-6723

jeff.lee@eeoc.gov
Attorneys for Plaintiff EEOC

18

a
D. TeéyLynn

Ogletree, Deakins, Nash, Smoak &
Stewart, P.C.

2415 East Camelback Road, Suite 800
Phoenix, AZ 85016

602.778-3708

trey.lynn@ogletree.com

PS |

Lorena (Olmos) Sandoval

Assoc. General Counsel - Employment
Presbyterian Healthcare Services
505.923.6573
Isandoval15@phs.or

Attorneys for Defendant Presbyterian
Healthcare Services
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 21 of 23

EXHIBIT A (Letter of Reference)

[On Company Letterhead]

Re Letter of Reference

To Whom It May Concern:

Ms. Tabitha Knoll-Billingsley was employed at the Lincoln County Medical Center EMS from
August 22, 2017 to January 7, 2019. Ms. Knoll-Billingsley held the position of EMT Basic
during this time and performed her duties in a satisfactory manner. Ms. Knoll-Billingsley is
considered eligible for rehire with our company.

Sincerely,

[LCMC Human Resources Representative]

19
Case 1:20-cv-00855-MV-LF Document9 Filed 09/02/20 Page 22 of 23

EXHIBIT B (Letter of Apology)

RE: EEOC v. PRESBYTERIAN HEALTHCARE SERVICES d/b/a Lincoln County Medical
Center
Civil Action No. 1:20-cv- (D. NM).

Dear Ms. Knoll-Billingsley:
On behalf of Presbyterian Healthcare Services d/b/a Lincoln County Medical Center, I wish to
express my sincere apology that you found your experience while employed at Lincoln County

Emergency Medical Services to be unsatisfactory. We wish you the best of luck in the future.

Sincerely,

 

Todd Oberheu
Chief Executive - LCMC

20
Case 1:20-cv-00855-MV-LF Document 9 Filed 09/02/20 Page 23 of 23

EXHIBIT C (Notice for Posting)

NOTICE

The following notice is being posted pursuant to the terms of a Consent Decree reached
between the Parties in EEOC v. Presbyterian Healthcare Services d/b/a Lincoln County
Medical Center, filed in the United States District Court for the District of New Mexico,
Civil Action No. 1:20-CV-855.

 

Management of Presbyterian Healthcare Services (“PHS”) and Lincoln County
Medical Center (“LCMC’) wish to emphasize the company’s fundamental policy of
providing equal employment opportunity in all of its operations and in all areas of
employment practices. PHS and LCMC seek to ensure that there will be no
discrimination against any employee or applicant for employment on the grounds of
race, color, religion, sex, pregnancy, national origin, disability, or age.

Pursuant to Title VII of the Civil Rights Act of 1964, as amended (‘Title VII’), it is
unlawful for an employer to discriminate based upon the race of an applicant or
employee. Further, it is unlawful for any employer to retaliate against an employee
because he or she has opposed discriminatory employment practices, or because he or
she has filed a charge of discrimination with any municipal, state or federal equal
employment opportunity agency, or because he or she has participated in an
investigation of a charge of discrimination.

PHS and LCMC respect the right of our employees and applicants for
employment to work in an environment free from discrimination. Accordingly, we
reaffirm our commitment to complying with the strictures of Title VII, in that it is our
policy to prohibit all discrimination based on race and to prohibit all forms of retaliation.

Any employee who believes that he or she has suffered discrimination on the
basis of race, color, religion, sex, pregnancy, national origin, disability, or age has the
right to contact the EEOC directly at (505) 738-6721 or the public portal at
www.eeoc.gov. In compliance with federal law, no official at PHS or LCMC will retaliate
against an employee who makes an internal complaint of discrimination or who contacts
the EEOC or its state counterpart.

This Notice will remain posted for the term of two (2) years.

Presbyterian Healthcare Services:

By:

 

Date

21
